Citation Nr: 0920745	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for diabetes mellitus, 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, and from March 1972 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran testified at a personal hearing at the RO in 
September 2004.  A transcript of that hearing is in the file.  
He was also scheduled for a hearing before the Board in July 
2007.  The record reflects that he requested a postponement 
of the hearing.  The hearing was rescheduled for October 
2007, however, he cancelled the hearing.  He has not 
requested that the hearing be rescheduled. Therefore, his 
request for such a hearing is considered withdrawn.

In January 2008 the Board remanded the claims for a right and 
a left shoulder disorder for additional development. 

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claim of entitlement to service connection for diabetes 
mellitus based on in-service exposure to herbicides may now 
be addressed.

FINDINGS OF FACT

1.  A chronic right shoulder disorder, described as a rotator 
cuff injury, was not shown during service or for years 
thereafter, and any currently diagnosed right shoulder 
disorder is not related by competent evidence to service.

2.  A chronic left shoulder disorder, described as a rotator 
cuff injury, was not shown during service or for years 
thereafter, and any currently diagnosed left shoulder 
disorder is not related by competent evidence to service.

3. In an unappealed November 1998 rating decision, the RO 
declined to reopen the claim of entitlement to service 
connection for diabetes mellitus.  

4. In light of the January 2009 decision of the United States 
Court of Appeals for Veterans Claims in Haas v. Nicholson, 20 
Vet. App. 257 (2006), the claim of entitlement to service 
connection for diabetes mellitus based on in-service exposure 
to herbicides is reopened and will be adjudicated on the 
merits. 

5. A Department of the Navy report confirmed that the Veteran 
did not serve on the land mass in the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent may not be presumed.

6.  Diabetes mellitus, type II, claimed as secondary to Agent 
Orange exposure, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, described as a rotator cuff 
injury, was not incurred or aggravated by active service, and 
right shoulder arthritis may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  A left shoulder disorder, described as a rotator cuff 
injury, was not incurred or aggravated by active service, and 
left shoulder arthritis may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309.

3.  The November 1998 rating decision which declined to 
reopen the claim of entitlement to service connection for 
diabetes mellitus is final; the evidence received since the 
November 1998 rating decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).

4.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in August 2001, and 
January 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned. 

The appellant was adequately informed of the specific basis 
for the prior denial of his claim for service connection for 
diabetes mellitus, and of the type of evidence necessary to 
reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While appellant did not receive full notice prior to the 
initial decision, after he was provided pertinent notice he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were readjudicated 
in a May 2008 supplemental statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  Because the Veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  


I.  Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease) and diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a personal hearing at the RO in September 2004 the Veteran 
reported that he was treated in service for right and left 
shoulder complaints.  However he gave no specific information 
regarding any such treatment or complaints.  He testified 
that he had aches, numbness, and tingling and was only 
treated with pain pills. He stated he was treated at a 
clinic, but could not specifically say where he was treated 
or when, or even if he had seen a doctor or a corpsman.  His 
representative stated that it was the Veteran's contention 
that the shoulder disorders were essentially a result of the 
rigors of Marine Corps service.  

There are no records of any complaints pertaining to either a 
right or left shoulder disorder in service. The July 1969 
preinduction examination as well as his August 1971 
separation examination is entirely silent as to any right or 
a left shoulder disorder.  

In an August 1969 medical entry, the Veteran reported a 
history of eight car accidents and a total of four months 
resulting hospitalizations prior to service.  During service 
he had numerous medical complaints.  However there were no 
complaints or treatment noted for any left or right shoulder 
disorder.  Again, there was no evidence of any right or a 
left shoulder disorder at separation.

No shoulder disorder was reported or diagnosed at the 
Veteran's first postservice VA examination in March 1973.

The earliest postservice medical reference to a shoulder 
disorder dates from a February 2000 VA Medical Center 
treatment record noting a complaint of a right bicep strain 
and a painful flare-up of the left rotator cuff. No reference 
to a service incurred shoulder disorder was noted.

In a July 2001 Henrico Doctors Hospital-Parham operation 
summary it was noted that the Veteran was being treated 
surgically to repair a torn rotator cuff resulting from an 
April 2001 acute injury while lifting a box overhead at work.

The file contains extensive medical treatment records.  
However the earliest reports of any shoulder complaints or 
treatment first occur approximately in 2000, or 28 years 
after service.  The file does not contain any medical opinion 
relating the Veteran's current bilateral rotator cuff injury 
residuals, or any other shoulder disorder, to service.

The file includes a copy of a Social Security Administration 
(SSA) decision finding that the Veteran was had been disabled 
since January 2002 due to osteoporosis and diabetes mellitus.

Analysis

The Veteran alleges he injured both his shoulders, incurring 
bilateral rotator cuff injuries, "due to the rigors of 
Marine Corps service." His service medical records are 
silent for any shoulder disorder, treatment or diagnosis 
during service.  

The earliest available private or VA treatment record reveals 
a complaint of a right bicep strain and a painful flare-up of 
the left rotator cuff in a February 2000 VA Medical Center 
treatment record.  The fact that more than 25 years elapsed 
between service and his first postservice complaint weighs 
against the Veteran's claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.)

Private treatment and VA outpatient records show treatment 
for a variety of conditions, including rotator cuff injuries 
of the left and right shoulders. The evidence, however, 
preponderates against service connection. These records do 
not reveal any competent evidence or medical opinion that any 
current left or right shoulder disorder, to include residuals 
of rotator cuff injuries, is related to the appellant's 
active duty.  In the absence of same, entitlement to service 
connection is not in order.

The Board notes the Veteran's assertion that his left and 
right shoulder disorders are due to events that incurred 
during active duty.  His own lay contentions, however, are 
not competent evidence in support of his claim. As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness. Falzone v. Brown, 8 Vet. App. 398, 405 
(1995). The Veteran is not, however, competent to provide an 
opinion which requires medical knowledge or a clinical 
examination by a medical professional.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). As a result, his 
assertions linking his current bilateral shoulder disorders 
are not competent medical evidence in support of his claim.

Moreover, the Veteran's lay allegations of in-service 
incurrence are outweighed by the lack of pertinent objective 
findings or diagnoses for many years after service, and the 
lack of competent medical evidence linking any post-service 
diagnosis to service.  Therefore, entitlement to service 
connection for left and right shoulder disorders, including 
residuals of bilateral rotator cuff injuries is denied. 

II. New and Material Evidence-Diabetes mellitus 

The Veteran seeks entitlement to service connection for 
diabetes mellitus. A review of the record discloses that this 
is not his first such claim. It has been before VA on three 
occasions, the last time in November 1998. On each occasion, 
the RO issued unappealed decisions which denied the claim. 
The Veteran has since requested that such claim be reopened 
and considered on the theory that he was "exposed to Agent 
Orange in Vietnam."

In light of the decision of the United States Court of 
Appeals for Veterans Claims  United States Supreme Court in 
Haas v. Nicholson, the Board has determined to reopen and 
readjudicate this issue on a de novo basis. 

The claim of entitlement to service connection for diabetes 
mellitus based on in-service exposure to herbicides is 
reopened.

Background

The Veteran contends that he was exposed to Agent Orange 
while serving in Vietnam and that he developed diabetes 
mellitus as a result.

There are no records of any complaints pertaining to diabetes 
mellitus in service. The July 1969 preinduction examination 
report as well as his August 1971 separation examination 
report are entirely silent for any evidence of diabetes 
mellitus.  

The earliest post service medical reference to diabetes 
mellitus is a VA Medical Center Richmond treatment record 
noting a diagnosis of diabetes mellitus type II in January 
1995.  No opinion as to the etiology of the diabetes mellitus 
was provided.

In September 2002, the RO informed the veteran of the 
requirement to submit evidence of in-country service in 
Vietnam.  However, he did not respond to the request for 
evidence.

The RO denied his claim in the March 2003 rating action, 
noting that the Veteran failed to respond to its request for 
evidence of in-country service.  It was further noted that 
the service records indicated only a very brief period of 
service in the territorial waters off the coast of Vietnam.

The extensive medical treatment records include treatment 
records from the Richmond VA Medical Center for diabetes 
mellitus beginning in January 1995, approximately 23 years 
after service.  The file does not contain any medical opinion 
relating the Veteran's current diabetes mellitus to service.

The file also contains a copy of a Social Security 
Administration (SSA) determination noting the Veteran was 
totally disabled from January 2002 due to osteoporosis and 
diabetes mellitus.

Evidence added to the record since November 1998 includes 
service department evidence confirming that the Veteran had 
no Vietnam service.

Analysis

A veteran who served on the land mass of the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 1975 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a veteran, service connection for diabetes mellitus 
type II, will be presumed if it is manifest to a compensable 
degree any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The Veteran's service records do not reflect any service on 
the land mass of the Republic of Vietnam.  The Navy 
Department confirmed that he served onboard ship in the 
waters off the coast of Vietnam onboard the USS Durham on 
June 11, 1970, and from May 20 to 21, 1970 and from June 11 
to 12, 1970.  There is, however, no presumptive or direct 
evidence that the Veteran was exposed to an herbicide agent, 
to include Agent Orange, during military service.  Hence, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  

The failure to establish presumptive service connection based 
on herbicide exposure does not preclude the veteran from 
establishing direct service connection. Stefl v. Nicholson, 
21 Vet App 120 (2007); see also Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).

As noted above, the medical evidence of record contains no 
complaints of diabetes mellitus until January 1995 - 23 years 
after separation from service.  While not a dispositive 
factor, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson.  More 
importantly, the record does not contain any competent 
medical nexus opinion linking the Veteran's diabetes 
mellitus, type II, to his service.  Without these elements, 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, to include based on herbicide 
exposure, is denied.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


